EXHIBIT 10.1


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
This First Amendment to Revolving Credit Agreement (this “Amendment”), is
entered into as of August 26, 2014, by and among SunPower Corporation, a
Delaware corporation (the “Borrower”), SunPower Corporation, Systems, a Delaware
corporation, SunPower North America, LLC, a Delaware limited liability company,
and SunPower Capital, LLC, a Delaware limited liability company (collectively,
the “Subsidiary Guarantors” and together with the Borrower, the “Loan Parties”),
Credit Agricole Corporate and Investment Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”), and the Lenders listed on the signature
pages hereof (the “Lenders”).
RECITALS
A.    The Borrower, the Agent and the Lenders are parties to that certain
Revolving Credit Agreement, dated as of July 3, 2013 (as amended pursuant this
Amendment and as it may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have provided a revolving credit facility to the
Borrower. Each capitalized term used herein, that is not defined herein, shall
have the meaning ascribed thereto in the Credit Agreement.
B.    The Borrower has notified the Agent and the Lenders of its request to
amend the Credit Agreement as set forth below in order to (i) extend the
Revolving Credit Maturity Date, and (ii) amend the definition of EBITDA, but
otherwise have the Credit Agreement remain in full force and effect.
C.    In accordance with section 9.02(b) (Waivers; Amendments) of the Credit
Agreement, the Borrower and all the Lenders have agreed to amend the Credit
Agreement, in accordance with the terms, and subject to the conditions, set
forth herein.
AGREEMENT
The parties to this Amendment, intending to be legally bound, hereby agree as
follows:
1.Amendments to Credit Agreement.    The Borrower and the Lenders agree to amend
the Credit Agreement as set forth below:


a.Amendment of Defined Terms. The following defined terms in Section 1.01
(Defined Terms) of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:




--------------------------------------------------------------------------------


““EBITDA” means, for any period, the total of the following calculated for the
Borrower and its Subsidiaries (other than Project Finance Subsidiaries with
obligations in respect of Project Indebtedness, excluding gains or losses
attributable to noncontrolling interests) on a consolidated basis and without
duplication, with each component thereof (other than clause (m)) determined in
accordance with GAAP consistently applied by the Borrower for such period
(except as otherwise required by GAAP): (a) consolidated net income attributable
to stockholders; plus (b) any deduction for (or less any gain from) income or
franchise taxes included in determining such consolidated net income; plus (c)
interest expense deducted in determining such consolidated net income; plus (d)
amortization and depreciation expense deducted in determining such consolidated
net income; plus (e) any non-recurring charges and any non-cash charges
resulting from application of GAAP insofar as GAAP requires a charge against
earnings for the impairment of goodwill and other acquisition related charges to
the extent deducted in determining such consolidated net income and not added
back pursuant to another clause of this definition; plus (f) any non-cash
expenses that arose in connection with the grant of equity or equity-based
awards to officers, directors, employees and consultants of the Borrower and
such Subsidiaries and were deducted in determining such consolidated net income;
plus (g) non-cash restructuring charges; plus (h) non-cash charges related to
negative mark-to-market valuation adjustments as may be required by GAAP from
time to time; plus (i) non-cash charges arising from changes in GAAP occurring
after the date hereof; less (j)(x) non-cash adjustments related to positive
mark-to-market valuation adjustments as may be required by GAAP from time to
time and (y) any non-recurring or extraordinary gains; less (k) other quarterly
cash and non-cash adjustments that are deemed by the controller and chief
financial officer of the Borrower not to be part of the normal course of
business and not necessary to reflect the regular, ongoing operations of the
Borrower and such Subsidiaries; plus (l) the aggregate cash proceeds received by
Borrower and its Subsidiaries in connection with Sale and Lease Back
Transactions permitted under Section 5.08 minus the aggregate cost value of
building the projects sold pursuant to such Sale and Lease Back Transactions,
plus (m) without duplication, (i) in case of any Utility and Commercial
Transaction which results in the Borrower and its Subsidiaries owning, directly
or indirectly, Equity Interests in a Transaction Subsidiary the accounts of
which are not consolidated with (or will, pursuant to such Utility and
Commercial Transaction, cease to be consolidated with) those of the Borrower in
its consolidated financial statements in accordance with GAAP, the commercial
value of such Transaction Subsidiary as of the date of such transaction
(excluding the value of any Equity Interests retained by the Borrower or any of
its Subsidiaries directly or indirectly in such Transaction Subsidiary as of
such date), as adjusted to reflect the proportion of project capital sold, or
(ii) in case of any Utility and Commercial Transaction which results in the
Borrower and its Subsidiaries owning, directly or indirectly, Equity Interests
in a Transaction Subsidiary the accounts of which will be consolidated with
those of the Borrower in its consolidated financial statements in accordance
with GAAP, the commercial value of such Transaction Subsidiary as of the date of
such transaction multiplied by the percentage of the total Equity Interests in
such Transaction Subsidiary sold pursuant to such transaction (it being
understood and agreed that (1) any add-backs pursuant to this clause (m) shall
be reasonably determined by the controller and the chief financial officer of
the Borrower on a basis consistent with the methodology and




--------------------------------------------------------------------------------


calculations set forth in the presentation materials provided to the Lenders
prior to the First Amendment Effective Date and shall be described in reasonable
detail in each applicable Compliance Certificate, (2) any add-back pursuant to
this clause (m) shall be net of any prior add-backs pursuant to this clause (m)
relating to the same Utility and Commercial Transaction, and (3) except for any
adjustments and/or add-backs pursuant to clauses (m)(i) and (m)(ii) above, each
Transaction Subsidiary and any Equity Interests retained (directly or
indirectly) by the Borrower and its Subsidiaries therein shall be excluded from
the calculation of EBITDA for all periods after the relevant Utility and
Commercial Transaction). As used in this definition, “non-cash charge” shall
mean that portion of any charge in respect of which no cash is paid during the
applicable period (whether or not cash is paid with respect to such charge in a
subsequent period).”
““Revolving Credit Maturity Date” means the date falling 5 years after the First
Amendment Effective Date.”
b. New Defined Terms. The following defined terms are hereby added, in
alphabetical order, to Section 1.01 (Defined Terms) of the Credit Agreement:


“First Amendment” means the First Amendment to Revolving Credit Agreement
relating to this Agreement dated on or about August 26, 2014, by and amount the
Borrower, the Agent and the Lenders listed on the signature pages thereof.


“First Amendment Effective Date” means the “Effective Date” under and as defined
in the First Amendment.


“Transaction Subsidiary” means, in respect of any Utility and Commercial
Transaction, the Project Finance Subsidiary or entity which, but for a sale of
its equity interests effected pursuant to an earlier Utility and Commercial
Transaction, would qualify as a Project Finance Subsidiary, subject to such
Utility and Commercial Transaction.


“Utility and Commercial Transaction” means any transaction or series of
transactions consummated after the First Amendment Effective Date pursuant to
which the Borrower or any of its Subsidiaries receives cash proceeds from the
sale of a portion (but not all) of the Equity Interests in a Transaction
Subsidiary that owns a utility and/or commercial development project; provided
that (i) such sale is to one or more non-Affiliates of the Borrower and is
consummated on arm’s-length terms, (ii) such Transaction Subsidiary has no
outstanding Indebtedness other than Project Indebtedness, and (iii) no portion
of the consideration payable to the Borrower and its Subsidiaries has been
deferred, no future installment payments are due, and all such consideration has
been paid in cash; and provided further that, solely for purposes of clause (i)
above, it is expressly agreed that Total S.A. and its Affiliates (excluding the
Borrower and its Subsidiaries) shall be deemed to be Non-Affiliates of the
Borrower.


2.Representations and Warranties. Each Loan Party hereby represents and
warrants, as of the date of this Amendment, that:


--------------------------------------------------------------------------------


a.The representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof;


b.The execution and delivery of this Amendment has been duly authorized by all
necessary organizational action of such Loan Party. This Amendment has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity;


c.The transactions contemplated by this Amendment (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, except to the extent that any such failure to obtain such
consent or approval or to take any such action, would not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law applicable to such Loan Party, (c) will not violate or result in a default
under any other material indenture, agreement or other instrument binding upon
such Loan Party its assets, or give rise to a right thereunder to require any
payment to be made by such Loan Party, and (d) will not result in the creation
or imposition of any Lien on any asset of such Loan Party; and


d.No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both, has
occurred and is continuing or would result after giving effect to this
Agreement.


3.Ratification and Confirmation of Loan Documents.


a.Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not alter, modify, amend, or in any way affect any of
the terms, conditions, obligations, covenants, or agreements contained in the
Credit Agreement or any other Loan Document, and shall not shall not operate as
a waiver of any right, power, or remedy of the Agent or any Lender under the
Credit Agreement or any other Loan Document.


b.Each Loan Party hereby acknowledges that it has read this Amendment and
consents to the terms hereof, and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the obligations of such
Loan Party under the Loan Documents to which it is a party shall not be impaired
or affected and such Loan Documents and all promissory notes and all other
instruments, documents and agreements entered into by such Loan Party in
connection with such Loan Documents are, and shall continue to be, in full force
and effect and are hereby confirmed and ratified in all respects.


--------------------------------------------------------------------------------


c.Each Subsidiary Guarantor further agrees that nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Subsidiary Guarantor to any future amendment to the Credit Agreement.


4.Effectiveness. This Amendment shall become effective on the date first written
above (the “Effective Date”) only upon satisfaction of the following conditions
precedent on or prior to such date unless otherwise waived in writing by the
Lenders:


a.The Agent (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Amendment signed on behalf of such party or (ii)
written evidence satisfactory to the Agent (which may include facsimile or .pdf
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.


b.The representations and warranties of the Loan Parties set forth herein shall
be true and correct in all material respects as of the Effective Date.


c.No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both,
shall be continuing as of the Effective Date.


d.The Agent shall have received written opinions (addressed to the Agent and the
Lenders and dated the Effective Date) of counsel to the Loan Parties with regard
to matters of New York and Delaware law, in each case in form and substance
reasonably satisfactory to the Agent.


e.The Agent shall have received (i) an officer’s certificate from each Loan
Party, dated the Effective Date, certifying that (A) attached thereto are true,
complete and correct copies of the certificate of incorporation and bylaws of
such Loan Party (or certifying that there have been no changes to such documents
since they were most recently delivered and certified to the Agent in connection
with the Credit Agreement), (B) attached thereto is a true, complete and correct
copy of the resolutions duly adopted by such Loan Party authorizing the
execution, delivery and performance of this Amendment and that such resolutions
have not been amended, modified, revoked or rescinded, and (C) such Loan Party
is able to pay its debts as they become due and that no action has been taken by
such Loan Party, its directors or officers in contemplation of the liquidation
or dissolution of such Loan Party as of the Effective Date, and (ii) a good
standing certificate for such Loan Party dated the Effective Date or a recent
date prior to the Effective Date satisfactory to the Agent from such Loan
Party’s jurisdiction of organization.


f.The Agent shall have received signature and incumbency certificates of the
officers of each Loan Party executing this Amendment, each dated as of the
Effective Date.


g.The Agent and the Lenders shall have received from the Borrower all fees
required to be paid on or before the Effective Date, including an amendment fee
paid to the Agent for the account of each Lender party hereto on a pro rata
basis in accordance with such Lenders’ Revolving Credit Commitments as of the
Effective Date, in an amount equal to 0.20% of such Lenders’ Revolving Credit
Commitments as of the Effective Date.


--------------------------------------------------------------------------------


h.Borrower shall have paid all reasonable and documented costs and expenses of
the Agent (including the fees and expenses of Linklaters LLP as special counsel
to the Lenders) in connection with the preparation, execution, delivery and
administration of this Amendment.


5.Miscellaneous. The Loan Parties acknowledge and agree that the representations
and warranties set forth herein are material inducements to the Agent and the
Lenders to deliver this Amendment. This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, and their
respective permitted successors and assigns. This Amendment is a Loan Document.
Henceforth, this Amendment and the Credit Agreement shall be read together as
one document and the Credit Agreement shall be modified accordingly. No course
of dealing on the part of the Agent, the Lenders or any of their respective
officers, nor any failure or delay in the exercise of any right by the Agent or
the Lenders, shall operate as a waiver thereof, and any single or partial
exercise of any such right shall not preclude any later exercise of any such
right. The failure at any time to require strict performance by the Loan Parties
of any provision of the Loan Documents shall not affect any right of the Agent
or the Lenders thereafter to demand strict compliance and performance. Any
suspension or waiver of a right must be in writing signed by an officer of the
Agent, and or the Lenders, as applicable. No other person or entity, other than
the Agent and the Lenders, shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third party
beneficiary hereunder. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules. If any provision of this Amendment or any of the other Loan
Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed
therefrom, and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been a part thereof. This
Amendment may be executed in any number of counterparts, including by electronic
or facsimile transmission, each of which when so delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument.


[Remainder of page intentionally left blank]








--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Loan Parties, the Agent and the Lenders have caused this
Amendment to be executed as of the date first written above


Borrower
 
 
SUNPOWER CORPORATION
 
 
By:
/S/ CHARLES D. BOYNTON
Name:
Charles D. Boynton
Title:
Executive Vice President,
Chief Financial Officer and Assistant Secretary





--------------------------------------------------------------------------------




Subsidiary Guarantors
 
 
SUNPOWER CORPORATION, SYSTEMS
 
 
By:
/S/ CHARLES D. BOYNTON
Name:
Charles D. Boynton
Title:
Chief Financial Officer





 
 
SUNPOWER NORTH AMERICA, LLC
 
 
By:
/S/ CHARLES D. BOYNTON
Name:
Charles D. Boynton
Title:
Chief Financial Officer





 
 
SUNPOWER CAPITAL, LLC
 
 
By:
/S/ MANDY YANG
Name:
Mandy Yang
Title:
Chief Financial Officer and Treasurer





--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, individually and as Agent




 
 
 
 
By:
/S/ GARY HERZOG
 
Name:
Gary Herzog
 
Title:
Managing Director



 
 
 
 
By:
/S/ JEFF FERRELL
 
Name:
Jeff Ferrell
 
Title:
Managing Director





--------------------------------------------------------------------------------




 
CITICORP NORTH AMERICA, INC.,
as a Lender
 
 
 
 
By:
/S/ SANDIP SEN
 
Name:
Sandip Sen
 
Title:
Vice President







--------------------------------------------------------------------------------




 
DEUTSCHE BANK AG, NEW YORK
BRANCH, as a Lender
 
 
 
 
By:
/S/ MARCUS M. TARKINGTON
 
Name:
Marcus M. Tarkington
 
Title:
Director



 
By:
/S/ LISA WONG
 
Name:
Lisa Wong
 
Title:
Vice President







--------------------------------------------------------------------------------




 
HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender
 
 
 
 
By:
/S/ THOMAS LO
 
Name:
Thomas Lo
 
Title:
Vice President





--------------------------------------------------------------------------------




 
ROYAL BANK OF SCOTLAND PLC,
as a Lender
 
 
 
 
By:
/S/ TYLER J. MCCARTHY
 
Name:
Tyler J. McCarthy
 
Title:
Director







--------------------------------------------------------------------------------




 
SANTANDER BANK, N.A., as a Lender
 
 
 
 
By:
/S/ WILLIAM MAAG
 
Name:
William Maag
 
Title:
Managing Director



